   Case 2:19-cv-00650-JNP Document 11 Filed 09/21/20 PageID.53 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 TYRONE LAMONT BEY,
                                                       AMENDED ORDER ADOPTING
                        Plaintiff,                  REPORT AND RECOMMENDATION IN
 v.                                                 PART AND DISMISSING COMPLAINT
                                                          WITHOUT PREJUDICE
 STATE OF UTAH,

                        Defendant.                       Case No. 2:19-cv-00650-JNP-CMR

                                                             District Judge Jill N. Parrish

                                                        Magistrate Judge Cecelia M. Romero

       Plaintiff Tyrone Lamont Bey filed this lawsuit against Defendant State of Utah on

September 26, 2019. ECF No. 3. Plaintiff is pro se and has been permitted to proceed in forma

pauperis under 28 U.S.C. § 1915. See ECF No. 2. Because Plaintiff is acting pro se, the court

construes his pleadings liberally and holds them to a less stringent standard than formal pleadings

drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

       The court referred this matter to Magistrate Judge Cecilia M. Romero under 28 U.S.C. §

636(b)(1)(B). See ECF No. 4. On April 9, 2020, Magistrate Judge Romero issued a Report and

Recommendation that the court should dismiss Plaintiff’s case with prejudice because of his failure

to comply with a court order under Federal Rule of Civil Procedure 41(b) and because of the

frivolous nature of his suit. See ECF No. 8. Specifically, Magistrate Judge Romero stated that

Plaintiff has “fail[ed] to file a response to this court’s prior order requesting Plaintiff establish

jurisdiction.” Id. at 1. Magistrate Judge Romero further stated that “[e]ven assuming jurisdiction

was met, pursuant to District of Utah Local Civil Rule 3-2(c),” she recommended that Plaintiff’s

Complaint “be dismissed as frivolous.” Id.
   Case 2:19-cv-00650-JNP Document 11 Filed 09/21/20 PageID.54 Page 2 of 2




        The parties were required to file objections to the Report and Recommendation within

fourteen days of service. See FED. R. CIV. P. 72(b). The court has received no timely objections.

Thus, the parties’ failure to object waived any argument that the Report and Recommendation was

in error. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996). But

the court notes that it need not apply this waiver rule as a procedural bar if “the interests of justice

so dictate.” Id. (quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)).

        Having reviewed the Report and Recommendation, the court agrees that Plaintiff failed to

show cause why this case should not be dismissed for lack of subject matter jurisdiction. It

therefore adopts the Report and Recommendation insofar as it recommends dismissing Plaintiff’s

claims for lack of jurisdiction. It also finds that the interests of justice do not warrant deviation

from the waiver rule. Because jurisdiction has not been established, however, the court does not

make a determination as to whether the complaint is frivolous.

                                               ORDER

        For the foregoing reasons, the court AMENDS its previous Order adopting in full the

Report and Recommendation. It ADOPTS the Report and Recommendation only insofar as it

recommends dismissal for lack of subject matter jurisdiction. The court ORDERS that Plaintiff’s

Complaint, ECF No. 3, is DISMISSED WITHOUT PREJUDICE.

        SO ORDERED September 21, 2020

                                                BY THE COURT:



                                                        ______________________________

                                                        Jill N. Parrish

                                                        United States District Court Judge


                                                       2
